DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
Status of Claims
In the amendment filed 05/17/2022 the following occurred: Claims 1-5, 11-15, and 21 were amended; Claim 20 was canceled; and claim 45 was added as new. Claims 2-4, 10-13, 19, 22-24, 30, 32-33, 39, and 42 are withdrawn. Claims 1, 5-9, 14-18, 21, 25-29, 31, 34-38, 40-41, and 43-45 will be examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-9, 14-18, 21, 25-29, 31, 34-38, 40-41, and 43-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 5-9, 14-18, 21, 25-29, 31, 34-38, 40-41, and 43-45 are drawn to a method and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites in one or more patient profiles or patient population profiles, one or more key performance indicator facts, and one or more patient facts for the captivated healthcare system, wherein each key performance indicator fact comprises a first multidimensional data structure containing a clinical measure, a location and a time, each patient fact comprises a second multidimensional data structure comprising a patient demographic, a patient location, a time, a patient diagnosis, a patient status and a clinical measure, and the first multidimensional data structure and the second multidimensional data structure enable multidimensional analytical queries; screening a patient population within an organizational level of the captivated healthcare system for a disease based on one or more established clinical protocols, wherein the captivated healthcare system comprises a prison, nursing home, assisted living facility, veteran's facility, school, college, or university; further screening the patient population within the organizational level of the captivated healthcare system having the disease for one or more criteria; determining whether each patient within the screened patient population is compliant or non-compliant by comparing each patient within the screened patient population with a key performance indicator, and saving data for each patient as one of the patient facts; determining a numerical value for a health management status of the screened patient population that are compliant at the organizational level in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population at the organizational level, and saving the numerical value as one of the key performance indicator facts; and providing a recommended corrective action plan (CAP) to increase the numerical value for the health management status based on the health management status whenever the numerical value for the health management status is less than a threshold value.
Independent claim 21 recites to store a patient profile or a patient population profile including a patient data and a test results, one or more key performance indicator facts, and one or more patient facts for the captivated healthcare system, wherein each key performance indicator fact comprises a first multidimensional data structure containing a clinical measure, a location and a time, each patient fact comprises a second multidimensional data structure comprising a patient demographic, a patient location, a time, a patient diagnosis, a patient status and a clinical measure, and the first multidimensional data structure and the second multidimensional data structure enable multidimensional analytical queries; (a) screens a patient population within an organizational level of the captivated healthcare system for a disease based on one or more established clinical protocols, wherein the captivated healthcare system comprises a prison, nursing home, assisted living facility, veteran's facility, school, college, or university, (b) further screens the patient population within the organizational level of the captivated healthcare system having the disease for one or more criteria, (c) determines whether each patient within the screened patient population is compliant or non-compliant by comparing each patient within the screened patient population with a key performance indicator, and saving data for each patient as one of the patient facts, (d) determines a numerical value for a health management status of the screened patient population that are compliant at the organizational level in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population at the organizational level and saving the numerical value as one of the key performance indicator facts, and (e) provides a recommended corrective action plan (CAP) to increase the numerical value for the health management status based on the health management status whenever the numerical value for the health management status is less than a threshold value.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity for population health management, as reflected in the specification, which states that the “disclosed invention further relates to the ability to utilize comparative patient and patient population data to assess and control healthcare access, quality and cost” (see: specification paragraph 17). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address the need to “provide a plurality of services and support that directly and indirectly increase patient access to primary and specialty healthcare; healthcare quality metrics, evaluation and comparison, and reduction in overall healthcare costs…improve patient outcomes, increase communication between key stakeholders, identify opportunities for process improvement and monitor clinical progress of patients” (see: specification paragraph 26). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “computerized” method comprising “providing a computer system having at least one memory unit and at least one processing unit communicably coupled to the at least one memory unit, wherein the at least one memory unit stores data” (claim 1) where they steps are performed “by the computer system” (claims 1-5, 11-15, and 45), “on an intranet or internet-based system” (claim 14 and 34), “a visual enabled device comprising at least one of a computer, a smart phone, or tablet” (claim 15 and 35), “one or more devices communicably coupled to the computer system”/“one or more devices” (claims 17 and 18), “at least one memory unit to store a patient profile or a patient population profile including a patient data and a test results;  at least one processing unit communicably coupled with at least one memory unit;  and the at least one processing unit” (claim 21), “via one or more devices communicably coupled to the system”/“on the one or more devices” (claims 37 and 38), “wherein the system is intranet or internet-based, displayed on a visual enabled device comprising a computer, smart phone, or tablet” (claim 41), “wherein data for the patient profile(s) or patient population profile(s) is retrieved from a database externally linked to the system” (claim 43), and “wherein data for one or more metrics is retrieved from a database externally linked to the system” (claim 44) are additional elements that are recited at a high level of generality (e.g., the “computer system having at least one memory unit and at least one processing unit communicably coupled to the at least one memory unit, wherein the at least one memory unit stores data” of claim 1 performs the method through no more than a statement that the steps are to be executed “using the computer system”) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “at least one memory unit to store a patient profile or a patient population profile including a patient data and a test results; at least one processing unit communicably coupled with at least one memory unit;  and the at least one processing unit” language of claim 21 is incidental to the configured functions). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “performing at least one screening test and including results of the at least one screening test in the patient profile(s) or patient population profile(s)” (claim 8), which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. Similarly, the claims recite the additional elements of “implementing the recommended corrective action plan (CAP) to address the disease state or condition” (claim 16) and “implements the recommended corrective action plan (CAP) to address the disease state or condition” (claim 36), are considered an insignificant post-solution activity concerning an insignificant application, and similarly, the addition of insignificant extra-solution activity does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion at Fig. 15 and 26 and: 
Paragraph 20, where “…the screening step may further (a) include performing at least one screening test and including results of the at least one screening test in the patient profile(s) or patient population profile(s)…”
Paragraph 22, where “…In other aspects or embodiments, the at least one processing unit: can be communicably coupled to one or more internal databases or local devices; can be communicably coupled to one or more remote devices and/or external database(s) via a network; and/or can automatically receive data, transmit data or control medical-related devices. The system may perform other functionality and/or include other components as described above in reference to the method.”
Paragraph 27, where “…Clinical delivery 104 may include, but is not limited to: physical health 104a, behavioral health 104b, oral health 104c, etc…”
Paragraph 30, where “…The metrics collected, assessed compared, and reported under this invention are viewable on a plurality of dashboards ll0f that can be displayed on an intranet and/or Internet enabled video capable device.”
Paragraph 31, where “Now referring to FIGURE 3, data flow diagram 300 outlining the data transport, data storage, and data reporting (Data Mart) in accordance with an embodiment of the current invention. The schematic outlines the data collection points 302 such as, but not limited to, the Pearl EMR Database (EMR) 302a, Pharmacy Database (PRS) 302b, Datalogic Automation (Accusort) Database (DLA) 302c, First DataBank National Drug Data File (NDDF) Database (FDB) 302d, and Utilization Review Database (UR) 302e. All collected data 304 is brought into the ETL 306 for data extraction, data transformation, and data loading. The extracted, transformed, and loaded data 308 is then moved to the CMC data warehouse 310 for storage. Data 312 may also be manually entered into the data warehouse 310 via data entry dashboards (e.g., web site, etc.) 314. The data 316 located in the data warehouse 310 can then be accessed through a multitude of processes such as, but not limited to, pre-fetch queries, manual queries, or push and pull direct messaging. The data 316 stored in the data warehouse 310 can also be utilized to construct a plurality of multi-dimensional analysis tools 318 including, but not limited to, facility scorecards 318a, Excel spreadsheet (pivot tables) 318b, patient clinical stats 318c, etc. The data 316 stored in the data warehouse 310 can be utilized to build custom dashboards and reports that capture, track, and analyze: Triple Aim (access, quality, and cost) metrics 110, Disease Prevention and Management statistics, Medication Management, Access to Care metrics, Specialty and Hospital Services totals, and Telehealth Encounters. Further, custom dashboards can be constructed to include a multitude of levels that can be aggregated and de-aggregated as needed.”
Paragraph 33, where “…Disease states include, but are not limited to, the following: Diabetes (HbAlc, LDL, Blood Pressure, nephropathy screening), Hypertension (BP), Coronary artery Disease (LDL), Asthma (prescribed appropriate treatment), etc…”
Paragraph 41, where “…lab results and other clinical data…”
Paragraph 52, where “…Based on the individual patient's medical results, indicated on the dashboards, a corrective action plan could be customized for the patient to work towards reaching clinical care criteria that fall within acceptable targets and overall system goals as illustrated in FIGURE 15…”
Paragraph 59, where “…the method may include the step of coordinating a delivery of a health care to a plurality of patients using the computer system, wherein the health care comprises an acute and non-acute integrated health care involving at least one of a physical health care, a behavioral health care, or a dental health care…”
Paragraph 60, where “The screening step may further (a) include performing at least one screening test and including results of the at least one screening test in the patient profile(s) or patient population profile(s)…”
Paragraph 61, where “…providing a recommended action to a recipient on an intranet or internet-based system…displaying a recommended action on a visual enabled device comprising at least one of a computer, a smart phone, or tablet…implementing the recommended corrective action plan (CAP) to address the disease state or condition…”
Paragraph 62, where “FIGURE 26 is a block diagram of a system 2600 in accordance with another embodiment of the current invention. The system 2600 of population health management in a captivated healthcare system includes at least one memory unit 2602 to store a patient profile or a patient population profile including a patient data and a test results, and at least one processing unit 2604 communicably coupled with at least one memory unit 2602. The at least one processing 2604 unit (a) screens one or more of the patients or patient population for a disease based on one or more established clinical protocols, (b) assesses a state of the disease based upon clinical results, and updating the patient profile(s) or patient population profile(s) to include the clinical results of the at least one test and the assessed disease state, (c) determines a health management status of the one or more patients or patient population in comparison to the established clinical protocol(s) or a disease criteria, a control patient or the patient population or other comparison mechanism, and (d) provides a recommended corrective action plan (CAP) based on the health management status and patient profile(s) or patient population profile(s). The at least one processing unit 2604 can be communicably coupled to one or more internal databases 2606 or local devices. In addition, the at least one processing unit 2604 can be communicably coupled to one or more remote devices 2608 and/or external database(s) 2610 via a network 2612. Moreover, the at least one processing unit 2604 can automatically receive data, transmit data or control medical-related devices. The system 2600 may perform other functionality and/or include other components as described above in reference to FIGURE 25.”
Paragraph 69, where “It will be understood by those of skill in the art that information and signals may be represented using any of a variety of different technologies and techniques (e.g., data, instructions, commands, information, signals, bits, symbols, and chips may be represented by voltages, currents, electromagnetic waves, magnetic fields or particles, optical fields or particles, or any combination thereof). Likewise, the various illustrative logical blocks, modules, circuits, and algorithm steps described herein may be implemented as electronic hardware, computer software, or combinations of both, depending on the application and functionality. Moreover, the various logical blocks, modules, and circuits described herein may be implemented or performed with a general purpose processor (e.g., microprocessor, conventional processor, controller, microcontroller, state machine or combination of computing devices), a digital signal processor ("DSP"), an application specific integrated circuit ("ASIC"), a field programmable gate array ("FPGA") or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. Similarly, steps of a method or process described herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art.”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 6, 7, 9, 25-27, 29, 31, 40, and 45 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
Applicant’s arguments from the response filed on 05/17/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejection should be withdrawn in view of the amendments because “Under Step 2B, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the abstract idea. The claim recites the additional limitations of: (1) a detailed database structure (see below), (2) the database structure enables multidimensional analytical queries, (3) a detailed process (see below), and ( 4) a processor. The data structure within the memory unit comprises one or more patient profiles or patient population profiles, one or more key performance indicator facts, and one or more patient facts for the captivated healthcare system, wherein each key performance indicator fact comprises a first multidimensional data structure containing a clinical measure, a location and a time, and each patient fact comprises a second multidimensional data structure comprising a patient demographic, a patient location, a time, a patient diagnosis, a patient status and a clinical measure. In addition, the first multidimensional data structure and the second multidimensional data structure enable multidimensional analytical queries…. the aforementioned additional elements integrate the abstract idea into a practical application because they impose meaningful limits on practicing the abstract idea. First, the two multidimensional data structures are detailed.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The database is claimed in terms of the data and data relationships it stores but not in terms of its structure. The “structure”, for example, is drawn to “a clinical measure, a location and a time”, which does not describe how the “multidimensional data structure” functions, but the data is stores. This fundamental difference is illustrated in the Enfish decision. The claims of Enfish were directed to a specific improvement to computer functionality by describing a specific type of data structure designed to improve the way a computer stores and retrieves data in memory, where the specific data structure in question was a self-referential table that functions differently than convention data structures by storing all entity types in a single table defining the table's columns by rows in that same table. The present claim limitations being argued here, in contrast, are to the data being stored in the data structure (as opposed to non-generic features of data structure itself). The data being stored represents recitations directed to the abstract idea, as shown in the rejection above, and are not comparable features to that of Enfish. 
The database is argued as “detailed”, as is the “process” of which it is apart. This argued detail has been shown to be a part of the abstract idea and it is well-known that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new”.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejection should be withdrawn in view of the amendments because “the aforementioned additional elements integrate the abstract idea into a practical application because they impose meaningful limits on practicing the abstract idea…Second, the two multidimensional data structures enable multidimensional analytical queries. Third, claims 1 and 21 have been amended to clarify that "the captivated healthcare system comprises a prison, nursing home, assisted living facility, veteran's facility, school, college, or university." The present invention provides a specialized computer system that works well in the controlled environment of captivated populations in which the patients have common characteristics and there are finite medical resources available, which is not the case with non-captivated populations….In addition, new claim 45 recites: accessing by the computer system, multiple databases externally linked to the computer system; retrieving by the computer system, data from the multiple databases; and saving by the computer system, the data in the one or more patient profiles or patient population profiles, the one or more key performance indicator facts, and the one or more patient facts for the captivated healthcare system. Applicant(s) respectfully submit(s) that these additional devices and elements qualify as eligible subject matter under 35 U.S.C. § 101.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
That the multidimensional data structure enables multidimensional analytical queries is an argument to the abstract idea itself. The present claims cover certain methods of organizing human activity because they address the need to “provide a plurality of services and support that directly and indirectly increase patient access to primary and specialty healthcare; healthcare quality metrics, evaluation and comparison, and reduction in overall healthcare costs…improve patient outcomes, increase communication between key stakeholders, identify opportunities for process improvement and monitor clinical progress of patients” (see: specification paragraph 26).
The “meaningful limits” imposed by integration of the abstract idea into a practical application are achieved by additional elements, which are shown above to be generic and well-known where they exist at all in the claims. The functions argued here are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
That “the captivated healthcare system comprises a prison, nursing home, assisted living facility, veteran's facility, school, college, or university” imposes no meaningful technological limitation upon the claims and the interchangeability of the captivated healthcare systems (e.g., prison v university) shows the generic nature of the claimed system and amounts to non-functional descriptive material because it does not impart functionality to the healthcare system to which the description is applied. Limitations are not claimed regarding how such systems are “specialized” for a controlled environment of captivated populations for which the patients have common characteristics and there are finite medical resources available so as to distinguish from non-captivated populations in which this is not the case.
The functions/steps of accessing, retrieving, and saving data from multiple databases is abstract within the context of the claimed invention including the independent claims. The systems upon which the claimed functions/steps are operated upon are additional elements, but they have been shown to be recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components.

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 103 rejection should be withdrawn in view of the amendments.
The rejections are withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626